Citation Nr: 1010551	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
disability of the lower back.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1970 
and from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Degenerative disc disease of the Veteran's spine did not 
have onset during his active service and was not caused or 
aggravated by his service connected lumbosacral strain.  

2.  Degenerative joint disease of the Veteran's spine did not 
have onset during his active service, did not manifest within 
one year of separation from active service, and was not 
caused or aggravated by his service connected lumbosacral 
strain.  

3.  The Veteran's current symptoms and limitations involving 
his low back are entirely the result of his degenerative disc 
disease and degenerative joint disease of the spine.  

3.  The Veteran's service connected lumbosacral strain does 
not result in pain on motion, muscle spasm, guarding or 
localized tenderness, abnormal gait, abnormal spinal contour, 
vertebral fracture, motion of the thoracolumbar spine less 
than or equal to 85 degrees, a combined range of motion of 
the thoracolumbar spine less than or equal to 235 degree, or 
any other manifestation.  

4.  The Veteran's service connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease of the Veteran's lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 3.310 (2005).  

2.  The criteria for service connection for degenerative disc 
disease of the Veteran's lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009), 3.310 (2005).  

3.  The criteria for a compensable disability rating for 
service connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.16, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002), Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

Service connection was established for lumbosacral strain in 
an August 1978 rating decision and the RO assigned a 
noncompensable (zero percent) disability rating.  In 1980, 
the Veteran sought an increased rating for this disability, 
which the RO denied.  The Veteran appealed and the Board 
denied the appeal.  In September 2001, the Veteran again 
sought an increased rating for his low back disability and in 
November 2001 requested a total disability rating (100 
percent), asserting that his low back rendered him 
unemployable, or a TDIU.  

In July 2006, the Board denied the Veteran's appeal of the RO 
denial of a higher rating for his low back disability.  He 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) and in May 2009 the Veterans 
Court granted a joint motion of the Veteran and the Secretary 
of Veterans' Affairs (the Parties), vacated the July 2006 
decision, and remanded the matter to the Board for compliance 
with the instructions in the joint motion.  

Since the RO awarded service connection for lumbosacral 
strain the Veteran has had additional injuries involving his 
lower back and has been diagnosed with degenerative joint 
disease and degenerative disc disease.  In the joint motion, 
the Parties agreed that the Board must specifically 
adjudicate reasonably-raised claims of entitlement to service 
connection for back disabilities other than a lumbosacral 
strain.  May 2009 joint motion at page 4.  

In light of the clear requirements of the Court that the 
"Board" must address these "service connection" claims 
(May 2009 joint motion at page 4), the Board will address 
these issues in this decision.  The Board finds that a remand 
of this case to the RO to address the service connection 
claims would be a clear violation of the Court's order in 
this case.

In any event, the Veteran's claim is for an increased 
disability rating for his low back disability, including a 
TDIU, and including any pathology of his low back which both 
gives rise to disability and is attributable to his active 
service.  Hence, as these are component questions of his 
claim for a higher rating, and he has perfected an appeal 
with regard to the RO's denial of that claim, the Board has 
jurisdiction to address all of these questions.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  The RO addressed all of these 
questions.  Hence there are no questions regarding this claim 
which the Board here addresses which were not already 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In April 2008 the Veteran submitted a report from "R.F.", 
M.D.  In January 2010, the Veteran submitted a report from 
"J.V.R.", M.D.  He has waived RO consideration of these 
reports in the first instance.  Hence, the Board will 
adjudicate this appeal with consideration of all evidence of 
record regardless of when the evidence was submitted.  
38 C.F.R. § 20.1304(c).  

Service connection was established for lumbosacral strain in 
the August 1978 rating decision based on inservice and post 
service diagnoses of back strain.  Diagnostic tests for many 
years after service failed to show any degenerative changes 
of the Veteran's spine.  Many years after service the Veteran 
was shown to have degenerative disc disease and degenerative 
joint disease of his lumbosacral spine. 

Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service 
connection theory of entitlement.  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  This is also 
a direct service connection theory of entitlement.  

Service connection may also be granted on a secondary theory 
of entitlement.  That is, service connection may be granted 
for disability if such disability was caused or aggravated by 
a disease or injury for which service connection has been 
established.  38 C.F.R. § 3.310.  Section 3.310 was amended 
effective October 10, 2006, during the course of the 
appellant's appeal.  Arguably that amendment imposed 
additional burdens on a claimant seeking to show that a 
service connected disability aggravated (as opposed to 
caused) a disability for which service connection had not yet 
been established.  Therefore, the Board will apply the 
version of § 3.310 in place when the Veteran filed his claim, 
a version more favorable to the Veteran, as informed by the 
Veteran Court's decision in Allen v. Brown, 7 Vet. App. 439 
(1995).  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Both versions of the regulation provide that (except with 
regard to certain tobacco related claims) disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2005 & 2009).  In Allen, the Veteran's Court held 
that the word disability in 38 U.S.C.A. § 1110 (which § 
3.310(a) implements) includes "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  This then firmly established that the 
service connected disease or injury did not have to cause the 
injury or disease which occurred after service in order to 
establish entitlement to benefits but rather aggravation of 
the post service injury or disease by the service connected 
injury or disease was subject to compensation.  

With regard to the term proximate in § 3.310, the Board notes 
that the Veterans Court has adopted the Black's Law 
Dictionary definition of this term.  See Forshey v. West, 12 
Vet. App. 71, 73-74 (1998) ("'Proximate cause' is ... 'that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.'") (quoting 
BLACK'S LAW DICTIONARY 1225 (6th ed.1990))), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on 
other grounds by, Morgan v. Principi, 327 F.3d 1357 
(Fed.Cir.2003).  Although Forshey applied to the cause of a 
veteran's death, the term proximate  must have some meaning 
and the Board sees no reason to adopt other than the meaning 
already adopted by the Veterans Court, regardless of the 
context.  

The Veteran's lumbosacral strain is currently evaluated as 
noncompensable under Diagnostic Code 5295.  38 C.F.R. § 
4.71a.  During the pendency of the Veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
injuries of the spine, effective September 26, 2003.  Where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 4.71a Diagnostic Code 5295, in effect 
before September 26, 2003, lumbosacral strain warrants a 
noncompensable evaluation when manifested by slight 
subjective symptoms only.  A 10 percent rating is assigned 
when there is characteristic pain on motion.  Id.  A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Id.  A 40 
percent rating is assigned for severe lumbosacral strain; 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motions.  Id.  

Under the amended regulation, 38 C.F.R. § 4.71a Diagnostic 
Code 5237 lumbosacral strain is evaluated under a general 
rating formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
countour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine is assigned a 50 percent 
rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a 
condition in which all or part of the spine is fixed in 
flexion or extension.  Id at Note (5).  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate diagnostic code.  Id. at 
Note (1).

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Besides ratings provided for by the rating schedule, to 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Veterans 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Veterans Court further held that 
the Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

More recently, the Veterans Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Veterans Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

A TDIU claim may be granted if the unemployability is the 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  Where these percentage requirements are not met, 
entitlement to the benefit on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the analysis presented below, the Board finds that the 
Veterans' service connected back disability is limited to the 
disability that flows directly from his 1973 muscle strain 
and does not encompass the degenerative disc disease and 
degenerative joint disease which occurred long after service.  
Hence, there is no reason to consider the regulations for 
incapacitating episodes of intervertebral disc syndrome.  
This issue will be addressed below.  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of the 
evidence.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also provided that 
" the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

This duty to evaluate the probative weight and credibility of 
evidence includes medical opinion evidence.  For example, in 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Veterans Court provided as follows:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

More recently the Veterans Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Veterans Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Veterans 
Court also stated that most of the probative value of a 
medical opinion lies in its reasoning.  Id. at 304.  

Facts and analysis

A May 1970 treatment note indicates that the Veteran was 
diagnosed with shortened heel cord, secondary to old right 
clubfoot deformity and that the medical board recommended 
discharge from the naval service.  He was subsequently 
discharged and soon after enlisted in the U.S. Air Force.  In 
a June 1970 report of medical history with regard to that 
enlistment, the Veteran indicated that he previously had foot 
pain which he described as some type of pulling sensation 
during football.  Notes from January 1971 forward document 
that the Veteran had a bodyweight problem.  Medical personnel 
recommended diet and exercise.  He also reported foot 
problems and that his right ankle would swell when running.  

Notations regarding his weight continued, for example, April 
1972 notes document that the Veteran weighed 236 pounds and 
was 51 pounds over the Air Force maximum at his height.  
These records are noted because they demonstrate that the 
Veteran had a congenital defect, noted at entrance into 
service, and a weight problem that caused some limitations 
without any contribution from a back injury.  

The first report of a back injury is found in March 12, 1973 
service treatment records from the emergency room of Madigan 
military hospital which document that the Veteran had back 
pain that day after lifting his child above his head.  This 
note includes the Veteran's report that two days earlier he 
fell on his buttocks and hurt his back.  He reported pain on 
movement in the middle to lower thoracic spine.  

On examination, there was no tenderness, numbness, or leg 
pain, he was negative for straight leg raising, reflexes were 
2 plus throughout, and x-rays of the thoracic spine revealed 
mild scoliosis with no fracture.  The impression was 
"minimal" back strain.  The March 12 1973 x-ray report 
indicates that the pertinent clinical history was that he 
fell 2 days earlier and had pain of the lower thoracic spine.  
The report states that there was sigmoid scoliosis of the 
thoracic spine which was minimal, and that no osseous 
abnormalities of the thoracic spine were seen other than 
scoliosis.  The plan was "1) Quarters 24 hours 2) Valium 5 
mg po tid."  

Service treatment records document that on March 14, 1973 the 
Veteran reported severe pain in the center of his back after 
an accident of March 9th.  This accident is described as "Pt 
lifting (pushing) & slipped last Thursday.  Back (muscl sps) 
last Sunday, 11th while lifting daughter.  See @ Madigan Amry 
Hospital Cmd note)  X-ray neg.  Pt Xred  c Valium & set home.  
Pain continues."  This note taken with the note from two 
days earlier, documents that while pushing or lifting the 
Veteran slipped and fell on his buttocks.  

Physical examination revealed diffuse tenderness along the 
spine, no palpable muscle spasm, full range of motion but 
with pain with flexion beyond 100 degrees, reflexes 2 plus 
and equal.  An impression was rendered of muscle strain.  The 
plan was to profile the Veteran for 7 days, he was to do no 
lifting and the Valium was renewed.  There is also a notation 
for Darvon.  

Records from March 21, 1973, one week later, include the 
Veteran's report that he was still in severe pain on the 
lower center of his back.  Physical examination revealed 
tenderness in the L3-4 area but with no palpable muscle spasm 
and reflexes were 2 plus and equal.  This note indicates that 
the Veteran was grossly obese.  The note provided the 
following description of the Veteran's accident "Pt lifting 
(pushing) and slipped last Thursday Bad (muscle sps) last 
Sunday.  11th while lifting daughter."  This is entirely 
consistent with the prior descriptions.  The plan was to 
extend the profile for another 7 days.  

Two Physical Profile reports are of record.  One dated March 
14, 1973 and one dated March 21, 1973.  These reports provide 
for the following major duty restrictions:  "No assignment 
requiring prolonged handling of heavy materials including 
weapons.  No overhead work, no pull-ups or push-ups.  No 
strenuous physical activity."  The period encompassed by 
these profiles was from March 14, 1973 to March 28, 1973.  

As detailed below, in the context of seeking VA disability 
compensation the Veteran has reported that his fall during 
service was of 30 feet and that he was struck with a 250 
pound (or, in other reports, 1000 pound) door during the 
incident, including that the door struck him in the back.  
These service reports contemporaneous to the injury are 
absent for any mention of his being struck with a door or of 
the height from which he fell.  Given the sequence of events 
that followed the injury - that he did not notice any problem 
or report any problem until he developed symptoms following 
lifting his child - the Board finds that these records are 
evidence that his later, considerably more dramatic, accounts 
of the March 1973 accident are not credible accounts.  

Such facts that the Veteran is exaggerating his claims to the 
VA provide highly probative evidence against all of the 
Veteran's claims, including, but not limited to, his 
statement regarding back symptoms which he wishes to 
associate with service and his statements regarding what 
happened during service.  In this regard, it is important to 
note that the service records are highly detailed in this 
case, providing evidence that directly contracts the 
Veteran's statements, which is found to severely undermine 
his credibility with the Board.  Credibility of the Veteran 
is a key issue in this case.  

Additionally, his later reports of the treatment and duty 
restrictions are inconsistent with the physical profile 
reports of March 1973, which show that he was returned to 
duty with restrictions as to strenuous physical work, not 
placed on bedrest for weeks as he later reported.  

April 1973 service treatment notes document that the 
Veteran's right foot was consistent with a history of club 
foot deformity.  The impression was congenital deformity of 
the right foot and he was prescribed no aerobics for 3 
months.  Another Physical Profile report is of record noting 
congenital deformity of his right foot and specifying no 
aerobics running until July 17, 1973.  After other complaints 
regarding his foot he was placed on profile for one year 
beginning in August 1974, with the restriction of no aerobics 
running.  On a factual basis, the Board finds that this 
restriction was clearly unrelated to his back injury.  

An August 1973 service treatment note documents that the 
Veteran was to have a physical to determine the cause of his 
obesity.  The Veteran reported that the onset of his recent 
weight gain was an accident when he fell on his back.  The 
medical officer reported that there was no medical reason for 
the Veteran's obesity.  At this time the Veteran weighed 276 
pounds.  Duty restrictions included no running but 
recommended other aerobic activities.  

October 1973 to February 1974 service treatment notes 
document that the Veteran had been reported as malingering, 
with examples that the Veteran reported a variety of excuses 
for missing exercise periods, such as taking his wife for 
doctor appointments and that he had a dental appointment 
which was found to not be true.  There is no mention of his 
back or the earlier accident.  

The report of malingering and the facts surrounding that 
report tend to show that the Veteran's credibility was 
suspect even as long ago as during service, providing factual 
evidence against this claim.  

In January 1974 service treatment notes the Veteran reported 
that he had recurrent pain in his low back from the injury of 
March 1973.  A memorandum from that month indicates that the 
Veteran's failure to control his weight could result in 
administrative actions.  A report of medical examination from 
February 1974 for the purpose of separation from active 
service includes that the Veteran had abnormal clinical 
evaluations of his lower extremities - decreased dorsiflexion 
of the right ankle, mild, and of his spine - decreased range 
of motion.  Notes in this report indicate that the Veteran 
reported lower back pain treated in 1973 with good results.  
In an associated report of medical history he indicated that 
he either then had or had previously had recurrent back pain.  
He reported that he had fallen from a maintenance stand and 
hurt his back.  He was separated from active duty in March 
1974.  

These reports made near his separation from service again are 
absent of mention of the height from which he fell and make 
no mention of being struck by an aircraft door or of an 
aircraft door striking him in the back.  Thus, in all of his 
reports during service, he made no mention of the dramatic 
nature of his injury which would follow during the course of 
seeking disability compensation benefits.  

In July 1974, VA received an application from the Veteran for 
compensation for disability suffered because of back injuries 
due to falling while working on jet engines in March 1973.  
He reported that since he fell he could not stand on his feet 
very long without back pain.  

In June 1975 the Veteran underwent a VA examination of his 
back.  During that examination he reported that over the past 
year he had been out of work due to low back pains that 
radiate to his right arm.  His report of the March 1973 
injury was recorded in the examination report recorded as 
follows:  

States he was working on an airplane 
engine, door of cowling on aircraft motor 
on which he was working fell on him and 
injured back.  Door weighed approximately 
250 pounds, he thinks.  When the door was 
opened, he fell off the work stand and 
twisted his back again, when he turned 
and strained it.  He went to Madigan Army 
Hospital where x-rays were taken.  He was 
off from work for about two weeks.  He 
was not hospitalized.  Pain lasted about 
one and a half weeks and then went away.  

This is a considerably different account than he provided 
during service.  The Board finds the service account to be 
more accurate for three reasons:  

First, the account during service was made at the time of the 
injury and the events were therefore necessarily fresher in 
the Veteran's mind.  See Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran). 

Second, the account during service is more believable given 
that the Veteran did not report for treatment for more than 
two days after the accident.  Had he indeed fell thirty feet 
and been struck by a 250 pound door it is highly unlikely 
that he would have simply ignored so dramatic of an incident 
until two days later.  

Third, his report after service was made in the context of 
seeking financial benefits while his report during service 
was made in the context of seeking medical treatment.  The 
potential motivations are therefore different.  Of note is 
that although VA benefits are not subject to application of 
the Federal Rules of Evidence (FRE), the Board finds 
persuasive the reasoning for the FRE exception to the hearsay 
rule for reports made in the context of seeking medical care.  
See United States v. Narciso, 446 F.Supp. 252, 289 (D.C. 
Mich.1977) (explaining that the rationale for the "medical 
diagnosis or treatment" exception to the hearsay rule is 
"that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care").  The report made in the context of 
seeking treatment from first onset of symptoms would 
therefore be likely to be the most accurate report possible.  

Examination in June 1975 revealed an extremely obese white 
male with lumbar curve increased, but no spasm of the lower 
lumbar muscles, and no tenderness to pressure.  The examiner 
diagnosed chronic lumbosacral strain.  Thoracic spine x-rays 
showed slight right lateral deviation of the mid-spine but no 
change in the width of the intervertebral disc spaces or the 
vertebrae size.  

In a January 1976 rating decision the RO denied service 
connection for a low back disability.  

Thus, all relevant evidence is against a finding that the 
Veteran's degenerative joint disease of the spine manifested 
within one year of his separation from active service.  
Hence, the presumptive provisions for chronic diseases are 
not for application.  

In a writing received in June 1978, the Veteran described his 
inservice injury, stating that while working on an aircraft 
he slipped off the wing and fell 30 feet landing in a sitting 
position.  Of interest is that the Veteran has added another 
enhancement to his report of the accident:  If he had indeed 
fell 30 feet it is highly unusual that he would not have 
reported it during the previous examination or earlier for 
that matter.  His piecemeal enhancements of his inservice 
injury tend to show that he is not credible in his account of 
that injury.  

In August1978, he again underwent a VA examination of his 
back.  After listing findings the examiner diagnosed obesity 
and recurrent lumbosacral strain.  An x-ray report from that 
same month documents that x-rays of the lumbosacral spine 
revealed slight degree of rotary dextroscoliosis as well as 
accentuation of the lumbosacral angle.  The RO scheduled the 
Veteran for a VA examination to be held in October 1980 but 
on the date of the examination the RO received a letter 
canceling the examination.  

In March 1981, the Veteran underwent an orthopedic 
examination during which he reported that in March 1973 he 
had fell from an aircraft upon which he was working, landed 
in a sitting position, and experienced no symptoms until that 
evening when he picked his daughter up.  He reported that his 
back problem comes and goes.  

The examiner stated that he could not weigh the Veteran 
because his scale only went to 300 pounds but the Veteran 
reported weighing 360 pounds.  Examination revealed that the 
Veteran could not be adequately examined due to his obesity 
and this prevented him from stooping, bending, standing on 
his toes or heels or doing any of the usual tests done for 
back problems.  X-rays of the lumbosacral spine and coccyx 
revealed a trace of rotary dextroscoliosis but otherwise an 
unremarkable lumbar spine and coccyx.  The examiner diagnosed 
extreme exogenous obesity and recurrent low back strain, 
aggravated by obesity.  

The Board finds that this report tends to show that the 
Veteran had no degenerative disc disease or degenerative 
joint disease directly related to his service or resulting 
from his recurrent low back strains, providing evidence 
against this claim.  

In a September 1980 letter "J.P." M.D. reported that he 
treated the Veteran for "ankylosing spondylitis an arthritis 
of the spine" and had a flare of his arthritis, especially 
of his right hip, and therefore should stay out of work for 
the rest of the week.  This report is absent for any evidence 
to support the statement that the Veteran had ankylosing 
spondylitis of the spine.  As there is no indication that Dr. 
J.P. reviewed any x-rays of the Veteran's lumbar spine, 
conducted a physical examination of the Veteran, or 
considered any evidence other than the Veteran's report of 
his symptoms, and provided no rationale for referring to 
"ankylosing spondylitis" that diagnosis is of little, if 
any, probative value.  See Nieves - Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

In a June 25, 1981 letter, "J.B." M.D. reported the results 
of an examination of the Veteran.  He related a Veteran 
reported history of various periods of acute back pain since 
falling on his back in the Air Force.  The description of the 
inservice incident is that he fell onto his back in a sitting 
position.  The most recent period of acute back pain was in 
June 1980 when the Veteran picked up a ladder and felt 
something snap in his back.  

Neurological examination at this time was essentially normal 
other than pain at around 80 degrees in the low back region 
when performing straight leg raising.  Dr. J.B. rendered an 
impression of acute lumbar strain with no specific 
radiculopathy.  Of note is that this letter followed a June 
22, 1981 visit to Hutcheson Memorial Tri-County Hospital for 
back pain which the Veteran reported as having onset on 
June18, 1981.  That report includes the Veteran's report of 
his accident during military service involving falling to the 
floor.  
 
Viewing the June 1981 letter from Dr. J.B. together with 
September 1980 letter from Dr. J.P. tends to show that Dr. 
J.P.'s earlier report of treatment for "ankylosing 
spondylosis" is of no value.  Dr. J.B. indicated the results 
of a physical examination of the Veteran, but there is no 
report of 'ankylosing spondylosis.'  It is unlikely that Dr. 
J.B. would provide a diagnosis of acute strain but leave out 
a diagnosis of ankylosing spondylosis if the Veteran indeed 
suffered from this condition.  Hence, the Board assigns no 
probative value to the statement by Dr. J.P. in the 1980 
letter regarding ankylosing spondylosis.  

March 15, 1986 Pioneer Emergency Medical Emergency Service 
notes document that the Veteran had been involved in a motor 
vehicle accident earlier that day and complained of pain of 
the cervical and lumbar spine.  The diagnosis at this time 
was muscle strain.  An x-ray report from that same date 
indicates minimal degenerative changes of the cervical spine.  
As to the lumbar spine, the radiologist reported that "[t]he 
vertebral alignment and disc spaces are well maintained.  No 
evidence of fracture or subluxation."  The impression was 
"Negative lumbar spine."  By May 1986 the Veteran continued 
to report problems from his motor vehicle accident, reporting 
on May 27, 1986 that he had persistent mild tenderness in the 
mid cervical neck on the right and mid low back area and 
paresthesias of the right upper extremities..  Examination of 
the neck revealed mild tenderness of the C4-5 region and 
examination of the lower back was unremarkable.  The 
assessment was persistent musculoskeletal strain with 
possible radiculopathy.  An x-ray report from June 1986 
includes a finding that there was no structural abnormality 
of the lumbar spine demonstrated on x-ray.

These notes again shed a negative light on the statement from 
Dr. J.P. that the Veteran had ankylosing spondylitis of the 
lumbar spine because objective evidence referred to in these 
notes showed that the Veteran did not have any abnormality of 
the lumbar spine.  Just as importantly, the x-ray findings 
from March and June 1986 tend to show that the Veteran had no 
disc or vertebrae pathology, including degenerative disc 
disease / degenerative joint disease, at that time.  These x-
ray reports from March and June 1986 are evidence against the 
Veteran's claim, at least as far as any injury during service 
directly causing degenerative disc disease or degenerative 
joint disease of his spine or resulting from his inservice 
lumbosacral strain, because many years after his inservice 
injury objective evidence still showed no degenerative disc 
disease or degenerative joint disease.  

February 1999 marks the next evidence regarding the Veteran's 
lumbar spine.  VA treatment records from that month document 
the Veteran's report of back pain which he reported had been 
present since 1973.  He reported that during service he was 
hit with a 1000 pound piece of equipment and knocked to the 
ground.  He reported that over the 20 years since his 
discharge from service his bodyweight increased to 400 pounds 
and that he underwent abdominal bypass surgeries in 1993 and 
1998 which resulted in a loss of 200 pounds.  The examiner 
noted as follows:  "Over the years, he has suffered and 
apparently filed for increase in compensation only to be 
denied.  He states that the last VA evaluation was in 1985."  

The Veteran declined to attempt range of motion testing or 
heel walking because he believed such would cause pain.  The 
clinician noted that the Veteran had a slight limp of the 
right leg and reported right leg pain on toe walking.   He 
stood during the visit stating that sitting aggravated his 
back.  There was no tenderness to palpation on examination of 
the back and the clinician reported that the Veteran got onto 
the examination table carefully and was able to sit without 
exacerbation of his pain.  Straight leg raising was positive 
on the right and there was numbness to pinprick on the right 
leg and a patch of numbness of the hip.  

In June 1999, he returned for recheck of his chronic low back 
pain.  He refused to walk on his heels or toes stating that 
this would cause pain.  He did attempt range of motion tests, 
with forward flexion to less than 20 degrees, extension to 
less than 10 degrees, lateral bending and rotation limited 
but without any measurements recorded.  Reflexes were 2 plus 
at the patella and 1 plus at the achilles.  Straight leg 
raising was negative sitting but supine there was pain 
radiating to the back at 60 degrees on the right and 70 
degrees on the left.  X-rays from February 1999 indicated 
narrowing of the disk space at the lumbosacral level as well 
as some spurring.  The assessment was low back pain with 
degenerative joint/disk disease.  There is no attribution of 
his degenerative disease to his service or as secondary to 
his service connected lumbosacral strain.  

A VA report of a July 9, 1999 computerized tomography (CT) 
study of the Veteran's lumbar spine includes a finding that 
there were degenerative changes involving the left facet 
joint at L4-L5 and narrowing of disk space at L5-S1.  This, 
the report stated, was consistent with degenerative disease, 
including degenerative disc disease.  The impression was 
arthritis of the spine with suspected degenerative disk 
disease at L5-S1.  

These VA treatment notes come more than a quarter century 
after the Veteran's muscle strain during service and 
following a motor vehicle accident and an injury picking up a 
ladder.  There is no mention of degenerative disease of his 
spine as related to his inservice muscle strain.  Hence, this 
is not evidence of a relationship between degenerative 
diseases and his service; it is only evidence of degenerative 
joint disease of the spine and possible degenerative disc 
disease of the spine.  

Also important is that during the visit in February 1999 the 
Veteran reported that his disability had worsened and that he 
had previously been denied an increase in VA benefits and 
reported that he was struck by a 1000 pound piece of 
equipment.  Thus, he has multiplied the weight of the 
equipment, or door, by a factor of 4, since his report in 
1978.  This tends to confirm that the Veteran enhances and 
dramatizes the account of his inservice injury when 
discussing compensation benefits.  This fits well into the 
picture of the Veteran as a less than credible historian and 
impacts negatively on all of his reports, including his 
report that he had suffered back pain continuously since 
service.  

August 1999 records from "S.H.", D.O. of Chattanooga 
Orthopaedic document that the Veteran was employed as a water 
plant operator and that he had presented with complaints of 
headaches, neck pain, right shoulder pain, back pain, and 
right leg pain with improved left leg pain.  Describing the 
onset of the Veteran's symptoms these notes state as follows:  

Symptoms began, on 7/28/99, after he fell 
4 - 5 feet from a platform at work, he 
landed on concrete on his buttock, and 
his head struck a metal cabinet rendering 
the patient unconscious.  He was 
hospitalized x3 days and says he could 
not move his legs x30 hours.  He was 
employed x5 years at the time of the 
accident.  This is a first time injury.  
The patient is still off work.  He has a 
previous injury of lumbar strains, which 
resolved.

There is no further mention of a previous lumbar injury or 
condition and no mention of the Veteran's active service.  

The Board must emphasize the following statement:

He has a previous injury of lumbar 
strains, which resolved.

These records provide evidence against a finding that the 
Veteran's degenerative disc disease and degenerative joint 
disease are related to his active service.  By the Veteran's 
own account, symptoms from his earlier lumbar strains had 
"resolved".  This is compelling evidence, and clearly 
undermines the June 21, 1999 medical treatment report 
indicating "chronic back pain", as cited by the joint 
motion on page 2 of its decision, with highly probative 
medical evidence against such a finding, for two reasons:  

First, the report to Dr. S.H. was made in the context of 
seeking treatment which adds some trustworthiness to the 
account.  Second, the description of his July 1999 work 
related accident is very similar to the description of his 
1973 inservice accident.  In both instances the Veteran fell 
onto a concrete floor landing on his buttocks.  Thus, any 
attempt to attribute his post July 1999 symptoms to the 1973 
injury rather than the later injury would be in all 
likelihood completely arbitrary, not to mention illogical.  

As an assessment this clinician stated as follows:  

[The Veteran] did have some pre-existing 
lumbar spondylosis with some osteophyte 
formation, but the large disc herniation 
at L4-5 and L5-S1, I believe, are part of 
his injury and are not a pre-existing 
condition.   It is also my medical 
opinion, to a reasonable degree of 
medical certainty, that it is the disc 
herniation that is, by far, his bigger 
problem and causing most of his 
symptomatology at this time.  The 
surgical decision is based upon disc 
herniations.  It is still my medical 
opinion, based upon a reasonable degree 
of medical certainty, that this is a work 
related injury.  

These notes include that a magnetic resonance imaging study 
(MRI) from September 1999 showed both degenerative disc 
disease and degenerative joint disease of the Veteran's 
lumbar spine.  Also of record are the results of a July 1999 
MRI of the Veteran's lumbar spine.  The report states that 
there was a central disc protrusion and that the results were 
compatible with a tear.  In January 2000 the Veteran 
underwent a lumbar laminectomy/discectomy, inferior 
facetectomy and fusion at L4-5 , L5-S1.  He continued to 
report pain and the assessment in April 2001 was status post 
L4-S1 transforaminal lateral interbody fusion with complete 
clinical failure, and rule out pseudoarthrosis.  Another MRI 
was conducted in May 2001 revealing severe degenerative disc 
disease at C4-5 and a compromise of the L5 nerve roots 
bilaterally.  An assessment was rendered of status post L4-S1 
fusion - no pseudoarthrosis.  X-rays from October 2001, 
conducted following a history of low back pain, revealed 
post-surgical changes compatible with L4-5 and L5-S1 fusion.  
He underwent a myelogram at the Chattanooga Outpatient Center 
in October 2001 from which an impression was rendered of 
spinal stenosis at the L3-4 and L2-3 levels secondary to disc 
bulge, as well as post surgical changes compatible with 
spinal fusion at L4-5 and L5-S1.  

The Board is aware that the radiology reports of July 9, 1999 
predate the reported July 28, 1999 work injury.  That, 
however, is not evidence that the severity of the Veteran's 
current back disability predated the July 28, 1999 work 
injury.  Of note is that there is no mention of any annular 
tearing until after the July 28, 199 injury.  The Board here 
makes no finding as to the relative value of an MRI of the 
spine as opposed to a CT of the spine in showing a tear.  The 
fact is uncontestable, however, that the tearing was first 
shown after the July 28, 1999 injury.  This is stressed 
because it impacts negatively upon the reasoning of Dr. 
J.V.R. in a December 2009 report submitted in support of the 
Veteran's claim.  

Dr. S.H.'s assessment is compelling evidence that the 
Veteran's symptoms after his 1999 accident are related to 
that accident and not directly or secondarily to his 
inservice muscle strain.  The later injury was an intervening 
event that cut off the chain of causation.  

In January 2001 treatment records from the Carolina Spine 
Institute, "S.P." M.D. noted that the Veteran had a chief 
complaint of back pain.  He recorded the Veteran's history of 
working as an inspector at a water company and that he fell 
through a floor and injured his back in 1999.  Dr. S.P. 
remarked that this event 

ultimately resulted five months injury in 
a two level spinal fusion cone by 
physicians in Chattanooga, Tennessee.  
The procedure consisted of lateral fusion 
from L4 to S1 with interbody fusion using 
Brantigan intervetebral fusion cages and 
pedicle screw instrumentation.  Post 
operatively he continued with significant 
pain and he has significant weakness into 
his right leg.  

Dr. S.P. included results of physical examination and 
diagnostic studies.  He stated that a preoperative MRI scan 
showed evidence of disc degeneration at L4-5 and L5-S1 with 
evidence of annular tearing at the L4-5 level and advanced 
disc degeneration with spondylosis and near bone on bone 
contact at L5-S1.  Post operative studies show hardware in 
place.  Dr. S.P. diagnosed probable solid L4 to S1 fusion 
with continued pain and right lower extremity weakness.  

In commenting on the Veteran's condition, Dr. S.P. stated 
that "It would seem that he has pre-existing degenerative 
disease which serves to combine with his job injury to make 
the extent of his injuries, time out of work, and the cost 
associated with this care, higher than if the degenerative 
discs did not exist."  

Of particular interest is that this report contains the first 
mention of annular tearing and relates the evidence of that 
tearing to no earlier than after the July 1999 accident.  The 
Board finds this report to be highly probative of when the 
annular tearing occurred and tends to shed a negative light 
on the December 2009 opinion of Dr. J.V.R. which attributes 
the annular tearing to the 1973 injury.  

The Board finds that the lack of any evidence of that tearing 
until after the Veteran's July 1999 injury, which was 
accompanied by severe symptoms, fits much better with a 
factual finding of a tear in 1999 rather than 1973, and is 
therefore evidence against a finding that the tear occurred 
during service or was proximately caused by his service 
connected lumbosacral strain.  

Of note is that none of these records provide any statement 
that the Veteran's back problems were due to an injury in 
service or that any of his pathology was directly or 
indirectly related to an injury in service.  A common sense 
and obvious reading of these records shows that the 
clinicians were attributing his symptoms from 1999 through 
later 2001 to his work related injury in 1999 and the surgery 
that took place because of that work related injury.  Even 
the remark by Dr. S.P. of degenerative changes present prior 
to the July 1999 accident contributing to his disability is 
not evidence that those degenerative changes were the result 
of a muscle strain from service.  

Given these facts as well as the Veteran's report that his 
previous strains had resolved, only a considerable leap of 
imagination could end in a finding that the Veteran had disc 
problems or an annular tear prior to his 1999 injury.  The 
treatment records at this period of time provide highly 
probative evidence against this claim, clearly revealing a 
post-service back injury has caused much (if not all) of the 
Veteran's problem. 

In a May 2001 letter from Post Trauma Resources "L.H.B.", 
Ph.D. explained that the Veteran had psychological symptoms 
associated with a work injury suffered in July 1999.  Dr. 
L.H.B. recounted the Veteran's report during an interview 
that in July 1999 while working as a wastewater treatment 
operator the Veteran fell about four feet and landed on his 
head and buttocks, he lost consciousness and was hospitalized 
for three days with headache, neck, low back, and right leg 
pain.  Dr. L.H.B. stated that during the interview the 
Veteran "continued to report severe and constant pain as 
well as a number of psychological symptoms that he reports 
were not present before the incident."  

A June 2001 letter from "S.D.", M.D. summarizes the 
Veteran's low back condition since a July 1999 accident, 
providing as follows:

On July 28, 1999 [the Veteran] fell at 
work with subsequent complaint of 
headache, neck and back pain.  He has 
been followed for same by Dr. ["S.H."] 
since August of 1999.  He has been 
diagnosed with cervical disk degeneration 
and HNP [herniated nucleus pulposes] L4-5 
and L5-S1, and underwent disc surgery in 
January 2000.  

In August 2001, the Veteran underwent diagnostic surgery 
which revealed that the Veteran's right and left L5 nerve 
roots participate significantly in the creation and mediation 
of his usual discomfort.  Also that month, Dr. S.H. stated in 
a letter that the Veteran had reconstructive spine surgery of 
the low back and significant disc degeneration of the neck 
and was thus not able to work at the time.  

In September 2001, one month of the back saguaro (in August 
2001) clearly caused by the post-service injury, the Veteran 
filed his current claim for an increased rating for his 
service connected low back disability.  The sequence of event 
are found by the Board to provide highly probative factual 
evidence against this claim. 

In November 2001 the Veteran underwent a VA examination with 
regard to his claim for an increased rating.  The examiner 
indicated that he had reviewed the medical records and 
remarked that the Veteran had a back injury in the Air Force 
in 1973.  Clear from this note the examiner interviewed the 
Veteran and reported that the injury in the Air Force 
involved the Veteran being injured as follows:  

hit on the back with a half-ton piece of 
equipment, which knocked him to the 
ground.  He states that he has had pain 
since that time.  At discharge he weighed 
198 pounds.  This increased to a maximum 
of 400 pounds, and now he is down to 227 
pounds after two gastric bypasses.  The 
patient states that in January of 2000, 
he had a spinal fusion.  His right leg 
goes to sleep due to nerve damage in his 
spine.  In addition, in July of 1999, he 
had a fall at work, in which he injured 
his back, head, and leg.  

The Veteran reported that he has no periods of flareup but 
that the pain is constant at 6 to 8 out of 10 and he cannot 
sleep more than three hours at night.  Under functional 
assessment, the Veteran reported that the medication he takes 
makes him very sleepy and unable to drive and that he cannot 
bend over so his spouse must assist him with all activities 
of daily living.  

Physical examination did not include any flexion or extension 
measurements because the Veteran refused to even attempt 
flexion or extension of the spine.  Rotation was limited to 
approximately 20 degrees to the right or left.  There was no 
tenderness to palpation and no evidence of spasm.  The 
examiner stated that the Veteran had a fixed postural 
deformity but there was no abnormal musculature of his back.  
He had an antalgic gain with foot drop on the right.  X-rays 
from November 2001 indicated that the fusion of L4-L5 and L5-
S1 immobilized each side with three large bolts.  The joint 
spaces were narrowed at both levels and there were 
degenerative changes at both levels which appeared to be 
greater than on a previous spine examination of February 
1999.  

The examiner diagnosed chronic back pain secondary to 
lumbosacral strain.  He provided that the pain currently 
experienced by the Veteran appeared to be related to lumbar 
disc disease of L4-L5.  She stated that "It is difficult to 
determine whether the disc disease of L4-L5, L5-S1 occurred 
at the time of the injury in 1973 or at a later date, 
possibly at that time the patient weighed 400 pounds."  

The examiner's statement that it was difficult to determine 
whether the disc disease occurred at the time of the 1973 
injury, or at a later date, is not evidence either favorable 
or unfavorable to the Veteran's claim because the examiner 
did not fall on either side of that issue.  That being said, 
the Veteran's report of a half ton piece of equipment 
knocking him to the ground during service certainly alters 
the facts of the injury significantly and thereby reduces the 
weight to be assigned to this examiner's "difficulty" in 
determining if his vertebrae or discs were injured during 
service.  

The Board finds that this description of his injury is 
inconsistent with the more probative evidence generated at 
the time of the 1973 incident and is not at all probative of 
what actually occurred in March 1973.  The Board finds that 
his continuing recent reports of a half ton (or 1000 pound) 
piece of equipment causing his injury has show an intent to 
mislead examiners and is evidence against his claim because 
the reports tend to show not only that he is not credible in 
his reports but that his reports present an inaccurate 
picture to the examiners.  

In August 2002 Dr. "R.W.C." of Chattanooga Center for Pain 
Medicine sent a letter to VA in which he reported that he had 
reviewed the office notes from May through November 2001 and 
that the Veteran's back pain stems from an injury to his low 
back.  He stated his opinion as to the contribution of the 
Veteran's inservice injury as follows:  

It is my opinion that the back injury 
sustained in 1973, a lumbar strain, may 
be contributory to his current situation.  
Imaging studies in August 1999, shortly 
after another back injury dating to July 
27th, 1999, demonstrated severe L4-5 and 
L5-S1 degenerative disc disease as well 
as severe right foraminal stenosis and 
lower facet arthritis.  These conditions 
are associated with long-term changes in 
the lumbar spine.  

This is, by its very language, a speculative opinion as to a 
relationship between the Veteran's back disability in 2002 
and his inservice injury in 1973.  Speculative medical 
opinions do not support a grant of VA benefits.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In April 2003, the Veteran again underwent a VA examination 
of his spine.  The examiner stated that she had reviewed the 
Veteran's medical records.  As to present medical history, 
she stated that in 1973 the Veteran had a large engine part 
fall on his back, went home, bent over to pick up his son, 
something snapped and he was taken to Madagin Army Hospital 
and given pain medication and has been having problems with 
his back ever since.  She noted that the symptoms worsened 
over the years and he was told that he had degenerative disc 
disease in 1999 and also in 1999 he fell off of a platform to 
a concrete floor several feet below.  

As to symptoms, the Veteran reported right leg pain and 
numbness, pain in the lower back, pain that lasts for days 
with severity of 10 out of 10. There were no reports of 
numbness, bladder complaints, or erectile dysfunction.  He 
reported the use of a walker, that he was able to walk with 
the walker approximately 15 feet in his home, he reported 
unsteadiness and falls and explained that this was why he was 
in a wheelchair.  

Physical examination revealed no swelling of the lumbar spine 
and that there was symmetry in appearance of the lumbar spine 
and symmetry and rhythm of spinal motion.  The vertebrae 
appeared straight.  Range of motion measurements included 
flexion to 50 degrees and extension to 15 degrees.  His body 
habitus was obese, weighing 230 pounds at a height of five 
foot nine and one quarter inches.  There was no pain on 
spinal motion other than the flexion and extension but there 
was objective evidence of noted tenderness palpable along the 
paravertebral muscles of the lumbar spine although there was 
no muscle spasms noted.  There were no postural 
abnormalities, fixed deformities, or abnormal musculature.  
Neurological examination was within normal limits, including 
normal sensory and motor examination.  X-rays showed 
degenerative and post operative changes more pronounced at 
L4-5-S1 with fusion.  The Veteran did not show for his 
electromyograph appointment.  

Significantly, the examiner stated that the Veteran was 
positive for Waddell's sign.  This is more evidence that the 
Veteran is not credible but here this finding extends that 
lack of credibility beyond historical reports and is evidence 
of a lack of credibility in his responses to testing.  In 
other words, this tends to show that he responds to testing 
in a manner that does not reflect physical disability or 
limitations.  This tends to impact negatively on finding that 
the Veteran's demonstrated test results are accurate, to the 
extent that those results depend on his subjective comments 
and efforts and is therefore evidence against his claim for a 
higher disability rating.  

During a hearing before a DRO in August 2004, the Veteran 
provided testimony as to his belief that his current problems 
are related to his back injury in service.  The Board has 
considered that testimony in evaluating the evidence of 
record.  Of note is that the Veteran testified during that 
hearing that he reinjured his back while digging a ditch in 
1981, stating that to avoid a backhoe he dove into a ditch 
and strained his back.  August 2004 DRO hearing transcript at 
2-3.  

This is evidence against the Veteran's claim because it tends 
to show that he suffered an intervening event that cut off 
the chain of any causation of back disability from the March 
1973 injury.  

In August 2005, the RO requested a medical opinion with 
regard to the Veteran's claim, provided the examiner with the 
Veteran's claims file, and asked the examiner to provide an 
opinion as to the following two questions:  

First, whether or not the Veteran's degenerative joint/disc 
disease of the lumbar spine, first shown in February 1999, is 
due to a 1973 inservice lumbar strain or due to post active 
duty back injuries.  

Second, where or not the herniated disc sustained in the July 
1999 back injury is related to or caused by the service 
connected lumbosacral strain or an unrelated post active duty 
injury.  

In an August 30, 2005 report a VA physician indicated that 
she had reviewed the Veteran's claims files.  She provided 
the following adequate opinion:  

The injury that the Veteran is service 
connected for is a back strain.  Strain 
is related to muscle and disc disease and 
joint disease is referring to the spinal 
collum or the vertebrae and the spaces 
between the vertebrae.  The disc disease 
and degenerative joint disease in the 
lumbar spine are not referring to muscle 
injury.  His back strain is related to 
back muscles and the disc disease of the 
vertebrae are related to the spinal 
column.  Hence the veteran's back strain 
which is muscular in nature is not 
related to his on the job injury that he 
sustained or his herniated disc that he 
has acquired.  This opinion is based on 
the nature of the different diagnoses 
being related to different areas of the 
back.  Also lumbosacral strain is a 
temporary diagnosis.  It is usually 
related to an acute strain but the muscle 
usually heals within a few weeks.  The 
DJD and disc disease is usually more of a 
chronic type of diagnosis and the two are 
unrelated.  Hence the medical opinion 
that it is less likely than not that the 
lumbosacral strain has anything to do 
with the DJD of the lumbar spine or the 
DJD of the lumbar spine.  

The Board finds this opinion to be highly probative of a 
finding that the Veteran's degenerative disc disease and 
degenerative joint disease are unrelated to his service, both 
on a direct basis and on a secondary basis, and also as to 
whether the Veteran's back injury in service aggravated the 
current back condition. .  

The Board finds that this opinion makes sense, particularly 
her description of the different anatomy involved in the 
different diagnoses.  Her opinion is concise, logical, and 
does not require any leaps of the imagination or complicated 
paths of causation.  Moreover, her opinion is consistent with 
the evidence of record.  That evidence shows that the Veteran 
had a rather undramatic fall during service while working on 
an aircraft, he was not hit in the back or anywhere else by a 
door, and did not even notice the effects of the accident, if 
any, until he lifted his child up over his head and had back 
pain.  Following a month of limited duty, his back was 
problem free for the remainder of service, at least as far as 
any further reports for treatment.  

In an April 2008 document, Dr. R.F. expressed his opinion 
regarding the etiology of the Veteran's current back 
pathology after recounting the Veteran's medical history.  In 
that history Dr. R.F. referred to several incidents; the 
Veteran's in-service injury in March 1973, the June 1981 
incident when the Veteran felt a snapping sensation when 
picking up a ladder, and the July 1999 injury when the 
Veteran fell off of a platform onto a concrete floor.  As to 
the inservice injury, Dr. R.F. referred to: 

a notation from the VA Hospital 
indicating that [the Veteran] injured his 
back in March of 1973.  At that time he 
had been working on an aeroplane engine 
and the door of a cowling on the aircraft 
motor while he was working fell on top of 
him.  The door weighed approximately 250 
pounds.  When the door was open, [the 
Veteran] fell off the work stand and 
twisted his back.  At that time, he was 
taken to Madigan Army Hospital where x-
rays were taken, which were negative.  He 
was discharged the same day to be 
followed as an outpatient and on bed rest 
for several weeks.  

In his historical account, Dr. R.F. referred to annular 
tearing and disc degeneration in a paragraph detailing the 
July 1999 injury, reporting that an MRI showed disc 
degeneration at L4-L5, L5-S1 and evidence of annular tearing 
at L4-L5.  

In a section of the report labeled DISCUSSION, Dr. R.F. 
provided the following:

It is my professional opinion that the 
trauma sustained by [the Veteran] in 1973 
initiated the progression of degenerative 
joint disease over a 25 year period.  
Although suffering a muscle strain, in my 
professional opinion, [the Veteran] 
sustained significant trauma to the bony 
vertebrae and joint spaces.  Being struck 
by a 250 pound aircraft door set off a 
pattern of arthritis, much like athletes 
who injured themselves and develop 
arthritis years later such that they are 
in constant pain.  

Trauma whether sudden or repetitive 
results in damage to the joints in the 
spine including the facet joints, the 
intervetebral structures such as 
cartilage or the vertebrae themselves, 
resulting in malalignment of the spine.  
Stress is placed on the spine from the 
malalignment which overtime hastens the 
degenerative process.  Arthritis is well 
known to set in following accidents and 
falls.  Frequently the time frame is 
years and patients can have minimal 
symptoms, as opposed to presenting with 
persistent pain immediately after the 
injury or with chronic, prolonged 
symptoms.  

Although injuring himself while on 
another job years later, a description of 
the work related fall states [the 
Veteran]] fell only several feet onto a 
hard surface.  In my professional 
opinion, this is insufficient trauma to 
justify this second fall as the 
initiating event leading to a spinal 
fusion.  

Further supporting the 1973 injury as an 
initiating event is the fact that 
underlying degenerative disease can be 
asymptomatic and x-ray findings can be 
totally out of proportion to a person's 
symptomatology.  The converse is also 
true in that symptoms can be severe, with 
x-ray studies not revealing much in the 
way of pathology.  

Dr. R.F.'s opinion is without any probative value.  He 
provides no basis for his opinion that the Veteran suffered 
"significant trauma to the bony vertebrae and joint spaces" 
when he injured his back in 1973.  Stating that this is "in 
my professional opinion" is not a rationale; it is merely 
his own acknowledgment that this is offered based on his 
medical training, which is nearly always the case when a 
physician's opinion is offered in the context of a disability 
compensation claim.  His reference to athletes is not 
particularly relevant to the facts of this case.  

As to Dr. R.F.'s account of the Veteran's treatment following 
the inservice injury, he presents an account tending to show 
that the treatment was more extensive than it was as shown by 
the record created at the time of the injury.  Dr. R.F. 
states that the Veteran was placed on bed rest for several 
weeks following the March 1973 injury.  But the service 
treatment records provide that the Veteran was treated for a 
minimal strain, moved around well, was not in any distress on 
March 12 and was sent to his quarters for 24 hours, not for 
the several weeks of bedrest that Dr. R.F. misreports.  His 
profiles were not for bedrest, they were for no strenuous 
physical activity.  Dr. R.F.'s misconstruction of his 
inservice treatment draws into question Dr. R.F.'s 
credibility.  

Dr. R.F. also presents the Veteran's reports of a 250 pound 
door falling on him in a misleading manner.  In the first two 
paragraphs detailing the March 1973 injury, Dr. R.F. refers 
to the dates of the reports as March 14, 1973 and March 12, 
1973. But in the next paragraph, in which Dr. R.F. relates 
that a 250 pound door fell on the Veteran, he conspicuously 
leaves off the date of the first report of that enhanced 
version of the injury; the report which the Veteran made for 
the first time more than two years after the injurious event 
and in the context of seeking disability benefits.  This 
construction by Dr. RF detracts from the report.  

Additionally, Dr. R.F.'s statement that "arthritis is well 
known to set in following accidents and falls" says nothing 
as to other causes for arthritis or the probability that this 
particular case is one where the degenerative joint disease 
is the result of the inservice injury as opposed to any other 
factors, including his injuries after service.  Dr. R.F. 
narrowly presents one correlation and leaves out any other 
correlations or causes for arthritis.  This slants the 
opinion by omitting a complete picture of degenerative 
disease.  

In other words, by presenting only one correlation, Dr. R.F. 
narrows his analysis in a biased manner so as lead to his 
conclusion.  

Dr. R.F. presents tortuous and highly attenuated sequence of 
causation; i.e., the trauma damaged the joints, resulting in 
misalignment of the spine, which caused stress on the spine, 
which hastened arthritis.  This analysis seems to ignore that 
the Veteran was never found to have any misalignment of the 
spine although he was examined and x-rays were obtained.  
But, as explained below, Dr. R.F. also has an untenable 
explanation, when taken in context, for why objective 
evidence is not important.  

Furthermore, Dr. R.F.'s opinion is based on the idea that the 
Veteran was injured by being struck with a 250 pound door, an 
account which the Board finds to not reflect the facts of his 
inservice injury.  Dr. R.F. seeks to distinguish the 1999 
injury from the 1973 injury based on the height from which 
the Veteran reports falling.  Again, the Board has rejected 
the Veteran's account that he fell from 30 feet in 1973 so 
Dr. R.F.'s opinion that hinges on that difference is without 
any value.  

Finally, R.F's opinion is based on mere possibility and does 
little to account for the objective evidence that weighs 
heavily against a finding that the Veteran's DDD and DJD or 
current symptoms are related to his service including his 
service connected lumbosacral strain.  For example, Dr. R.F. 
states that "underlying degenerative disease can be 
asymptomatic and x-ray findings can be totally out of 
proportion to a person's symptomatology.  The converse is 
also true in that symptoms can be severe, with x-ray studies 
not revealing much in the way of pathology." (emphasis 
added).  

This is a statement of possibilities and hence is not 
probative evidence that the Veteran's DDD or DJD or symptoms 
since he filed his claim are in any way connected to his 
inservice injury, whether on a direct basis or as secondary 
to the service connected lumbosacral strain.  As compared 
with the VA medical opinion of August 2005, Dr. R.F.'s 
opinion is a convoluted attempt to explain away evidence and 
tenuously link the Veteran's current symptoms, degenerative 
disc disease and degenerative joint disease to his service.  

For these reasons the Board assigns little probative weight 
to Dr. R.F.'s April 2008 opinion.  

Also considered by the Board is the December 2009 letter in 
which J.V.R., M.D. expresses an opinion as to the etiology of 
the Veteran's back disorders.  In the first four pages of the 
letter, Dr. J.V.R. details the history contained in the 
claims file and the last two pages lists his curriculum 
vitae.  Of note is that in his factual account, Dr. J.V.R. 
states as follows:  

Review of the statement he made on page 
1518 of the PDF states he was working on 
a jet engine at McCord Air Force Base in 
March of 1973 when he slipped off the 
wing of a C141 aircraft and fell 30 feet 
and landed in a sitting position.  He was 
sent to the Army Hospital and was treated 
and released.  Nobody could ever find the 
file on that actual treatment.  

Of note is this statement is inconsistent with the record of 
that treatment located in the service treatment records.  A 
treatment record that is stamped "Emergency Room Madigan GH 
Mar 12 1973 TIME" with 0120 hr written next to the time and 
clearly is the file of the actual treatment.  

Dr. J.V.R.'s opinion consists of three sentences, as follows:  

Therefore it is my opinion that the 
mechanic of injury that [the Veteran] 
describes when the cowl door hit him in 
the back and he fell off the wing is 
consistent with producing annular tears 
and lumbar disc disruption with 
progressive degenerative disk disease.  
This caused foraminal stenosis, radicular 
pain, and giving way in the leg.  This 
led to the fall that he sustained on 28 
July 1999.  Therefore his current 
significant level of disability percent 
(100% disabled) is a direct result of 
service-connected injury of annular disk 
tear with progression to degenerative 
disk disease and foraminal stenosis and 
right leg radiculopathy.  

This opinion ignores that there was no annular tears or disc 
disruption found at any time near when the Veteran sustained 
his injury in March 1973 and all records for many years 
showed that he had no "disc disruption."  Dr. J.V.R.'s 
opinion is not supported by anything other than a highly 
attenuated line of reasoning.  Moreover, his opinion depends 
on facts that are not accurate, that the Veteran was struck 
in the back by a heavy aircraft door and fell 30 feet.  This 
opinion is therefore afforded very limited probative weight.  

The Board finds the preponderance of the evidence is against 
a grant of service connection on a direct or secondary basis 
for degenerative disc disease and degenerative joint disease 
of the Veteran's lumbosacral spine.  As explained above, the 
most probative medical opinion evidence is that rendered by 
the VA examiner in August 2005.  That opinion is better 
reasoned and is more in agreement with the facts than the 
expert opinions offered in support of his claim, including 
those of Dr. J.V.R. and Dr. R.F.  The August 2005 opinion is 
also more probative than any opinion offered by the Veteran 
on this particular issue as the examiner has expertise in the 
area of cause and effect of physical disabilities while the 
Veteran does not.  The Board has explained the deficiencies 
in the opinions offered in support of the Veteran's claim and 
how those opinions are not in agreement with the objective 
evidence of record.  The long history already detailed shows 
that the Veteran is not credible in his reports since service 
as to his inservice injury.  The intervening injuries already 
explained, including those in 1981 and 1999, as well as 
surgical treatment, cut off any chain of causation so that 
disability due to his degenerative disc disease and 
degenerative joint disease cannot be said to be related in 
any way, whether through cause or aggravation, to his 
lumbosacral strain suffered during service.  Hence, no part 
of the disability that results from his degenerative disc 
disease and degenerative joint disease are attributable to 
his service connected injury and its residuals.   

In Mittleider v. West, 11 Vet. App. 181 (1998), the Veterans 
Court explained that when it is impossible to separate the 
effects of a service-connected disability and a nonservice-
connected disability, reasonable doubt is resolved in the 
claimant 's favor and the symptoms in question attributed to 
the service-connected disability.  The facts of the instant 
case do not invoke application of Mittleider.  Here, the 
Board finds that the explanation of the VA examiner in August 
2005 coupled with an unusual clear medical record 
(particularly in light of the fact that these events occurred 
many years ago) showing the symptoms which followed from his 
degenerative disc disease and degenerative joint disease, 
along with the Veteran's statement made during the course of 
treatment in August 1999 to Dr. S.H. that his earlier strains 
had resolved, remove any reasonable doubt that the Veteran's 
symptoms during the period covered by this appeal are 
attributable to anything other than his degenerative disc 
disease and degenerative joint disease.  Hence, none of his 
current disability (i.e. symptoms and limitations) involving 
his low back is found to be the result of his service 
connected lumbosacral strain.  

All evidence regarding the disability suffered by the Veteran 
relevant to his appeal comes after the diagnoses of 
degenerative disc disease and degenerative joint disease and 
his surgery to correct his lumbar spine pathology.  The 
Veteran's report to Dr. S.H. in August 1999 is compelling 
evidence that the lumbosacral strain from service had long 
since resolved.  Hence, the Board finds that disability 
suffered due to symptoms and limitations involving the 
Veteran's low back are wholly due to his degenerative disc 
disease and degenerative joint disease and therefore there is 
no basis for granting a compensable rating for his service 
connected lumbosacral strain.  

Lumbosacral strain, evaluated as noncompensable, is the only 
disability for which the Veteran is service connected so a 
TDIU would only be available on an schedular or 
extraschedular basis.  For the same reason that a compensable 
rating is not warranted for the Veteran's service connected 
condition, referral of his case for extraschedular 
consideration, including for a TDIU, is not warranted.  

Stated another way, the preponderance of the evidence of 
record shows that the Veteran's current disability of the 
lumbosacral spine is not the result of his service connected 
lumbosacral strain, but rather is the result of degenerative 
disc disease and degenerative joint disease that are 
intervening causes for the disability from which he has 
suffered over the course of this claim and appeal.  The 
preponderance of the evidence is against a finding that the 
Veteran's degenerative disc disease and degenerative joint 
disease of the lumbosacral spine are caused or aggravated by 
his service connected lumbosacral strain.  Additionally, the 
preponderance of the evidence is against a finding that the 
Veteran's degenerative disc disease and degenerative joint 
disease of the lumbosacral spine had onset during his active 
service, manifested within on year of that active service, or 
are otherwise caused by that active service.  Hence, service 
connection must be denied for degenerative disc disease and 
degenerative joint disease, a compensable rating for service 
connected lumbosacral strain must be denied, and a TDIU must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008). In Vazquez-Flores v. Shinseki, 530 F.3d 1270 
(Fed.Cir. 2009), the Federal Circuit held that "...insofar 
as the notice described by the Veterans Court in Vazquez-
Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we 
vacate the judgments."  The Federal Circuit also stated that 
38 U.S.C.A. § 5103 did not require "veteran-specific 
notice", that is, notice that depended on the particular 
facts of a veteran's claim.  Id. at 1277-78.  Rather, VA must 
provide "claim-specific notice", that is "generic notice 
provided in response to a request for service connection must 
differ from that provided in response to a request for an 
increased rating."  Id.  The Board interprets this to mean 
that in an increased rating claim, the Veteran no longer has 
to be provided with notice of the specific diagnostic codes 
under which he is rated.  

Here, the VCAA duty to notify was partially satisfied by way 
of letters sent to the Veteran in October 2001 and December 
2004.  Those letters were sent to the Veteran in response to 
his claim in which he stated that his service connected 
disability rendered him totally disabled.  As such the 
letters informed him of the evidence needed to establish a 
higher rating, including a TDIU.  He was also informed of his 
and VA's respective duties in obtaining evidence.  

These letters did not inform the Veteran of the requirements 
to establish service connection for degenerative disc disease 
or degenerative joint disease of his low back.  However, the 
letters did respond to the claim which was received and from 
which this appeal derives; as is required by the VCAA.  
Indeed, the Veterans Court has explained that "38 C.F.R. § 
3.310 makes service connection for an increase in disability 
part of the original service connected condition, and there 
is no question that health care under chapter 17 would be 
available to the veteran for that increase in disability as 
part of the original service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 449 (1995).  That same logic is 
reflected in the text of the revised  § 3.310 which states in 
pertinent part as follows: "When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original claim."  
Hence, as far as secondary service connection applies to this 
case, this is merely a component of a claim for an increased 
rating and as such requires only the general notice required 
for an increased rating claim.  

To the extent that the Veteran claims that his degenerative 
disc disease and degenerative joint disease are directly the 
result of service, the argument could be made that he was not 
provided with the notice applicable to a claim for direct 
service connection.  That fact does not necessarily mean that 
the Board must delay adjudication of this appeal to remand 
the case so that the RO can provide the missing notice.  The 
question rather is if the notice errors have resulted in 
prejudice to the Veteran.  See Sanders v. Shinseki, 129 S.Ct. 
1696 (2009) (explaining the rule of prejudicial error in the 
context of VCAA notice and providing that the claimant has 
the burden of showing prejudice from a notice error).  To 
have been prejudicial to the Veteran, the defects in notice 
must be shown to have affected the essential fairness of the 
adjudication.  Id.  

In this case, the Veteran has not been prejudiced by the lack 
of notice because communications between the Veteran and his 
attorney and VA as well as evidence submitted in support of 
his claim indicates that the Veteran has actual knowledge of 
what is required to establish service connection for his 
degenerative disc disease and degenerative joint disease on 
both direct and secondary theories of entitlement.  For 
example, he has submitted medical opinion evidence in which 
the physician opined that the Veteran suffered an annular 
tear during service and that this led to his degenerative 
disc disease and degenerative joint disease.  

As far as the regulations for establishing service 
connection, the RO provided those regulations in a September 
2005 Supplemental Statement of the Case.  Although that 
document does not satisfy VCAA notice requirements, since 
that document was sent,  the Veteran, who is represented by 
an attorney, has had the opportunity to present argument and 
evidence, and has done so, including argument to the Court.  
Additionally, the Veteran has specifically waived RO 
consideration of the evidence submitted in 2008 and 2009.  

These facts show that the Veteran has had the opportunity to, 
and indeed has participated meaningfully in the processing 
of, his claim and appeal.  Therefore the Board finds that the 
Veteran has not been prejudiced by the errors in notice in 
this case and there is no reason to delay adjudication of his 
appeal.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Service treatment records are associated with the 
claims file.  Either with VA assistance or through the 
Veteran's submission, records from private treatment 
providers have been associated with the claims file.  These 
records are identified in the Merits section of this 
decision.  Adequate VA examinations were afforded the Veteran 
in November 2001 and April 2003 and an adequate VA opinion 
was obtained in August 2005.  

During the August 2004 DRO hearing the Veteran implied that 
he had treatment at a VA facility and that the records of 
that treatment are not available.  A document printed in 
August 2004 shows that, following the DRO hearing, the RO 
requested all VA records of treatment from March 1974 through 
September 1999.  In an October 2004 letter, the RO informed 
the Veteran that the RO was attempting to obtain these 
reported records.  

By April 2005, the RO had again contacted the VA treatment 
facility identified by the Veteran requesting any records of 
treatment of the Veteran.  A May 2005 letter from the 
Veteran's representative at the time, Disabled American 
Veterans, indicates that the representative was aware of VA's 
efforts to obtain treatment records.  In the September 2005 
Supplemental Statement of the Case, the RO informed the 
Veteran of what VA treatment records were of record.  There 
are no other existing VA treatment records.  

Beyond the above, the Board has carefully considered the 
joint motion of May 2009.  Based on the requirements of the 
joint motion, the Board believed it was required to make 
highly unambiguous reasons and basis for the decision in this 
case, taking into account all facts in this case and 
explaining the basis of the decision in this unusual factual 
situation. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.  

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  

A compensable disability rating for service connected 
lumbosacral strain is denied.  

A TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


